DETAILED ACTION
Claim Status
Applicant’s election without traverse of Group I the composition claims of 1, 5, 6, 9, 12, 13, 16, 17, 22, and 25 and the species of cream formulation and bark extract from Vismia angusta and bark resin extract from Calycophyllum spruceanum in the reply filed on 11/22/2021 is acknowledged.
Claims 26, 28, 31, 33, 35, and 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claims 1, 5, 6, 9, 12, 13, 16, 17, 22, and 25 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
Information Disclosure Statement (IDS) filed on 12/17/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, 9, 12, 13, 16, 17, 22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a pharmaceutical composition about 0.001-50% (w/v) bark resin extract from a plant of genus Vismia and about 0.001-50% w/v bark resin extract from a plant of genus Calycophyllum.
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    791
    541
    media_image1.png
    Greyscale

The invention recited in the instant claims is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature).  Here, the answer is yes, since the only compositional requirement set forth is that the composition comprises combination of the naturally occurring ingredients of a bark resin extract from a plant of genus Vismia and about 0.001-50% w/v bark resin extract from a plant of genus Calycophyllum. The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Here, there are no additional elements that integrate the established judicial exception into a practical application of the exception thus the answer is no.  At most, the claims recite a naturally occurring composition, and nothing else which would be considered an “element.”  
Lastly, Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from merely reciting a composition containing all naturally occurring plant extracts. Reciting the intended use (as a pharmaceutical composition) of the natural product does not amount to significantly more than the judicial exception. The composition claimed is merely a combination of natural ingredients, and the Examiner concludes that the claims fail to recite subject matter which is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. It is suggested that the claims can require a synthetic ingredient (something not naturally occurring, e.g. polyvinyl pyrrolidone) in the composition to overcome the 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6,9,12-13,16-17,22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rendon (United States Patent Publication 2009/0017141) in view of Bonte et al. (WO1994015626), Peixoto et al. (Calycophyllum spruceanum (Benth.), the Amazonian “Tree of Youth” Prolongs Longevity and Enhances Stress Resistance in Caenorhabditits elegans) and Moreira et al. (United States Patent Publication 2018/0256665-see IDS filed 12/17/2020). 
Claim 1 is to a pharmaceutical composition comprising about 0.001-50% (w/v) bark resin extract from a plant of genus Vismia and about 0.001-50% w/v bark resin extract from a plant of genus Calycophyllum.
Rendon teaches topical compositions applied to the skin comprising Vismia, phytic acid, arbutin and kojic acid, and paragraphs [0002], [0053]-[0058], [0068]-[0070], [0083], and [0101].  The Vismia extract which can be a resin from trees can be present from 1-5% by weight, see paragraph [0070] and [0074]. Vismia includes angusta which 
Rendon does not expressly teach the Vismia is a Vismia angusta aqueous bark extract, or a combination with Calycophyllum spruceanum. 
However, Bonte et al. teach that Vismia angusta aqueous bark extract can be used in cosmetic formulations to lighten skin, treat skin aging, and improve healing, see abstract, pages 1-3 and claims 1-14. The solvent used to extract the Vismia includes water, see page 2. 
It would have been prima facie obvious to substitute the Vismia extract of Rendon for an aqueous bark extract from Vismia angusta. 
One of ordinary skill in the art would have been motivated to do so given Bonte et al. teaches that extracts from Vismia which include aqueous Vismia angusta bark extracts provide useful application in treating skin, improving healing of the skin and providing for a skin lightening effect. There would have been reasonable expectation of Vismia extracts and both Rendon and Bonte teach that Vismia containing compositions provide skin lightening properties.  
Peixoto et al. teach that Calycophyllum spruceanum aqueous bark extract (CE) has a more powerful antioxidant activity comparable to that of standard antioxidants like Vitamin C, see results and Table 1 and discussion.
Moreira et al. teach that Calycophyllum spruceanum bark (also known as Mulateiro) is known for many topical uses including treating infections as well as skin spots and depigmentation and wrinkles, see paragraph [0004]. 
It would have therefore been prima facie obvious to one of ordinary skill in the art before the time the invention was filed to substitute the Vitamin C of Rendon for Calycophyllum spruceanum aqueous bark resin extract. One of ordinary skill in the art would have been motivated to do so as the simple substitution for one known antioxidant for another would have yielded predictable results, especially in view of the teachings of Peixoto which teaches Calycophyllum spruceanum bark extract has a more potent antioxidant activity than vitamin C. 
With regards to the amount of the Vismia and Calycophyllum, the modified Rendon suggests that the Vismia extracts can be present from 1-5% by weight with the antioxidant being exemplified at 0.2% by weight. This ratio is suggested to be more than 1:1. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Though the modified Rendon does not expressly teach a ratio of 1:1, or less than 1:1, absent evidence of criticality, it would have been Calycophyllum extract to obtain the desired amount of antioxidant properties, and the amount of the Vismia extract to provide the desired amount of depigmentation properties in treating age spots or melasma.  

Conclusion
Currently, no claims are allowed and all claims are rejected.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/Primary Examiner, Art Unit 1619